Petition for Writ of Habeas Corpus Dismissed for Lack of Jurisdiction
and Memorandum Opinion filed July 31, 2003








Petition for Writ of
Habeas Corpus Dismissed for Lack of Jurisdiction and Memorandum Opinion filed
July 31, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00804-CV
____________
 
IN RE SERGIO ORTIZ , Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 22, 2003, relator,
Sergio Ortiz, filed a petition for writ of habeas corpus.  See Tex.
Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2003);  see also
Tex. R. App. P. 52.
We are unable to consider relator=s petition for writ of habeas corpus
because our authority to entertain petitions for writ of habeas corpus extends
solely to the actions of judges in civil cases. 
See Tex. Gov=t Code Ann. ' 22.221(d).  Therefore, we dismiss relator=s petition for lack of
jurisdiction.  
PER CURIAM
Petition Dismissed for Lack of
Jurisdiction and Memorandum Opinion filed July 31, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.